
	
		One Hundred Twelfth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. CON. RES. 38
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 30, 2012
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment or
		  recess of the Senate and an adjournment of the House of Representatives.
		  
	
	
		That when the Senate recesses or adjourns
			 on any day from Thursday, March 29, 2012, through Sunday, April 1, 2012, on a
			 motion offered pursuant to this concurrent resolution by its Majority Leader or
			 his designee, it stand recessed or adjourned until 12:00 noon on Monday, April
			 16, 2012, or such other time on that day as may be specified by its Majority
			 Leader or his designee in the motion to recess or adjourn, or until the time of
			 any reassembly pursuant to section 2 of this concurrent resolution, whichever
			 occurs first; and that when the House adjourns on any legislative day through
			 Friday, April 13, 2012, on a motion offered pursuant to this concurrent
			 resolution by its majority leader or his designee, it stand adjourned until 2
			 p.m. on Monday, April 16, 2012, or until the time of any reassembly pursuant to
			 section 2 of this concurrent resolution, whichever occurs first.
		2.The Majority Leader of the Senate and the
			 Speaker of the House, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the Senate and the Minority Leader of
			 the House, shall notify the Members of the Senate and House, respectively, to
			 reassemble at such place and time as they may designate if, in their opinion,
			 the public interest shall warrant it.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
